                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    CLIFFORD HEARNE, an individual,                    CASE NO. C16-1010-JCC
10                          Plaintiff,                   MINUTE ORDER
11           v.

12    HUB BELLEVUE PROPERTIES, LLC, a
      Delaware Limited Liability Company, et al.,
13
                            Defendants.
14

15

16          The following Minute Order is made by direction of the Court, the Honorable John C.
17   Coughenour, United States District Judge:
18          This matter comes before the Court on the parties’ stipulated motion to continue the trial
19   date (Dkt. No. 69). Having thoroughly considered the motion and the relevant record, the Court,
20   finding good cause, hereby GRANTS the motion. The trial date in this matter is hereby
21   CONTINUED from March 30, 2020, to July 6, 2020, at 9:30 a.m.
22          DATED this 24th day of February 2020.
23                                                         William M. McCool
                                                           Clerk of Court
24

25                                                         s/Tomas Hernandez
                                                           Deputy Clerk
26


     MINUTE ORDER
     C16-1010-JCC
     PAGE - 1
